Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 6, 2018

                                       No. 04-18-00253-CV

                 JC FODALE ENERGY SERVICES, LLC and Mickey Hunt,
                                  Appellants

                                                 v.

                                         Jenny HENNES,
                                             Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI12710
                        Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
        The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Judith A. Stewart, to file the reporter’s record by July 12, 2018.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court